UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7604


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARRY LEE MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cr-00229-F-1)


Submitted:   February 23, 2017             Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Barry Lee Miller, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barry Lee Miller appeals the district court’s order denying

his motion seeking reconsideration of the court’s March 2016

order   granting   his    18    U.S.C.    § 3582(c)(2)    (2012)       motion   and

reducing his prison sentence from 199 to 168 months.                      We have

reviewed the record and find no reversible error.                  The district

court had no authority to reconsider its decision on a sentence

reduction motion under 18 U.S.C. § 3582(c)(2).                 United States v.

Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010).                  Accordingly, we

affirm the court’s denial order.               United States v. Miller, No.

5:11-cr-00229-F-1 (E.D.N.C. Oct. 18, 2016).                    We dispense with

oral    argument   because      the    facts    and   legal    contentions      are

adequately    presented    in    the     materials    before    this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2